Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2005

Johnson v. State of NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Johnson v. State of NJ" (2005). 2005 Decisions. Paper 1153.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1153


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-222                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-1416
                                ________________

                               MARK E. JOHNSON,

                                                Appellant
                                          v.

  STATE OF NEW JERSEY, DIVISION OF MOTOR VEHICLES; TOWNSHIP OF
  LONG HILL MUNICIPAL COURT; JUDGE JAMES D. BRIDE; BRIDGEWATER
 TOWNSHIP MUNICIPAL COURT; JUDGE ROBERT J. FOLEY; OFFICER PETER
  OCHS; SUMMIT MUNICIPAL COURT; JUDGE DONALD P. BOGOSIAN; FAR
HILLS BOROUGH MUNICIPAL COURT; JUDGE ROBERT K. HORNBY; OFFICER
 JOSEPH DILLION; MORRIS COUNTY CORRECTIONAL FACILITY; SUPERIOR
   COURT OF NEW JERSEY, LAW DIVISION SPECIAL CIVIL PART; JUDGE
    RONALD B. GRAVES; CARMEN J. LIUZZA, JR.; DEPARTMENT OF THE
TREASURY, DIVISION OF TAXATION; BEDMINSTER POLICE DEPARTMENT;
   OFFICER TOM FINNERTY; MICHAEL DECAROLIS, OFFICER; FAR HILLS
BOROUGH POLICE DEPARTMENT; JAMES H. HUNDLEY; H & R BLOCK, INC.;
  BRIDGEWATER TOWNSHIP POLICE OFFICER PETER OCHS; HONORABLE
   ROBERT J. FOLEY, JUDGE OF BRIDGEWATER TOWNSHIP MUNICIPAL
  COURT; DIVISION OF MOTOR VEHICLES OF THE STATE OF NEW JERSEY;
                          JAMES H. HUNDLEY
                 ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                              (D.C. Civ. No. 04-cv-2320)
                    District Judge: Honorable Faith S. Hochberg
                   _______________________________________

                     Submitted Under 28 U.S.C. § 1915(e)(2)(B)
                                 APRIL 21, 2005
          Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges

                               (Filed: May 19, 2005)
                                 _______________________

                                        OPINION
                                 _______________________

PER CURIAM

       Appellant Mark E. Johnson appeals from the dismissal of his complaint against a

number of New Jersey state, municipal, and private actors. The appeal is frivolous, and

we will dismiss pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       On September 21, 2004, Johnson filed an amended complaint with the District

Court. The complaint lists a number of defendants, the majority of whom are involved in

separate unrelated incidents. On December 15, 2004, the District Court issued an order to

show cause why the complaint should not be dismissed for lack of subject matter

jurisdiction. Johnson failed to respond. By order entered January 24, 2005, the District

Court dismissed the action.1 Johnson then brought this appeal.

       We exercise plenary review over the dismissal of the complaint. See Marran v.

Marran, 376 F.3d 143, 149 (3d Cir. 2004); Kilkenny v. Guy C. Long, Inc., 288 F.3d 116,

119 (3d Cir. 2002). To the extent Johnson appeals from the dismissal of his claims

relating to income tax, we do not agree that Flast v. Cohen, 392 U.S. 83 (1968), is

dispositive. Flast bars taxpayer standing where the plaintiff challenges a particular

federal government spending program subject to extremely limited exceptions. Id. at




       1
           We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                               2
101-03. Johnson, inversely, challenges the collection of income tax generally, by both the

United States and New Jersey. Even so, the appeal is completely lacking in legal merit.

The collection of income tax has long been deemed constitutional and arguments to the

contrary will not succeed. See U.S. Const. art. I, § 8; U.S. Const. amend XVI; see also

Lawrence v. State Tax Comm’n of Mississipi, 286 U.S. 276, 279-80 (1932) (discussing

the basis for state income tax).

       To the extent Johnson seeks what amounts to an appeal from his motor vehicle

fines and convictions, he is barred by the Rooker-Feldman doctrine. See Exxon Mobile

Corp. v. Saudi Basic Indus. Corp., 544 U.S. __, 2005 WL 711586, * 5-7 (Mar. 30, 2005).

To the extent Johnson does not seek to appeal his convictions, but rather challenges a

policy or procedure which is not an apparent appeal from the underlying judgment, he

either fails to state a claim or is barred. Specifically, with respect to each judicial

defendant, an appeal is frivolous because judges receive absolute judicial immunity for

actions performed in or related to their judicial role. See Gallas v. Supreme Court of

Pennsylvania, 211 F.3d 760, 768-69 (3d Cir. 2000).

       Johnson’s Fourth Amendment claims against numerous police officers suffer from

a similar defect. Police are afforded qualified immunity in the performance of their jobs.

See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Johnson fails to allege that any of

the officers violated “clearly established statutory or constitutional rights of which a

reasonable person would have known.” Id. (citations omitted). His remaining claims are



                                               3
unintelligible. Johnson did not attempt to clarify his pleadings in the District Court, nor

does he present any arguments from which we can infer his intent on appeal.

       For the foregoing reasons, the appeal is frivolous. Accordingly, we will dismiss.




                                              4